Name: Commission Regulation (EC) No 1436/2002 of 6 August 2002 fixing the minimum price to be paid to producers for unprocessed dried figs and the production aid for dried figs for the 2002/03 marketing year
 Type: Regulation
 Subject Matter: foodstuff;  agricultural structures and production;  plant product;  prices;  economic policy
 Date Published: nan

 Avis juridique important|32002R1436Commission Regulation (EC) No 1436/2002 of 6 August 2002 fixing the minimum price to be paid to producers for unprocessed dried figs and the production aid for dried figs for the 2002/03 marketing year Official Journal L 211 , 07/08/2002 P. 0004 - 0004Commission Regulation (EC) No 1436/2002of 6 August 2002fixing the minimum price to be paid to producers for unprocessed dried figs and the production aid for dried figs for the 2002/03 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 453/2002(2), and in particular Article 6b(3) and Article 6c(7) thereof,Whereas:(1) Article 2 of Commission Regulation (EC) No 449/2001 of 2 March 2001 laying down detailed rules for applying Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables(3), as last amended by Regulation (EC) No 1343/2001(4), lays down the dates of the marketing years.(2) The criteria for fixing the minimum price and the production aid are laid down in Articles 6b and 6c of Regulation (EC) No 2201/96, and the products for which the minimum price and the aid are fixed are listed in Articles 1 and 2 of Commission Regulation (EC) No 1573/1999 of 19 July 1999 laying down detailed rules for the application of Regulation (EC) No 2201/96 as regards the characteristics of dried figs qualifying for aid under the production aid scheme(5). The minimum price and the production aid should therefore be fixed for the 2002/03 marketing year.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For the 2002/03 marketing year:(a) the minimum price referred to in Article 6b of Regulation (EC) No 2201/96 for unprocessed dried figs shall be EUR 878,86 per tonne net ex-producer's premises;(b) the production aid referred to in Article 6c of that Regulation for dried figs shall be EUR 286,30 per tonne net.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 72, 14.3.2002, p. 9.(3) OJ L 64, 6.3.2001, p. 16.(4) OJ L 181, 4.7.2001, p. 16.(5) OJ L 187, 20.7.1999, p. 27.